Citation Nr: 1638647	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for lumbar strain with traumatic arthritis.

2. Entitlement to an evaluation in excess of 10 percent for left knee strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from June 1974 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's appeal currently lies with the RO in Anchorage, Alaska.

This case was previously before the Board in August 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issue of entitlement to an increased evaluation for left knee strain is addressed in the REMAND portion of the decision below and is again REMANDED to the AOJ.


FINDING OF FACT

The Veteran's lumbar spine disability has not been manifest at any point during the appeal period by flexion limited to 60 degrees or less, muscle spasm or guarding resulting in altered gait or abnormal spinal curvature, ankylosis, or neurological impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for lumbar strain with traumatic arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded multiple VA examinations to address the current severity of his lumbar spine disability.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The instant appeal has been previously remanded in August 2014.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been evaluated as 10 percent disabling throughout the appeal period, under 38 C.F.R. § 4.71a, Diagnostic Code 5242, pertaining to degenerative arthritis.  He asserts a higher evaluation is warranted throughout the appeal period.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  A 20 percent rating is the highest award possible for combined range of motion.

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Turning to the record, at a September 2009 VA examination, the Veteran reported constant low back pain that has gotten progressively worse the responds fairly to treatment with ibuprofen and heat.  While a history of spasms and stiffness was reported, there was no limitation of walking, abnormal curvature of the spine, or guarding, and the Veteran's gait was noted to be normal.  Range of motion testing revealed flexion from zero to 80 degrees, extension from zero to 20 degrees, lateral rotation from zero to 30 degrees bilaterally, and lateral flexion from zero to 20 degrees bilaterally.  The total range of motion of the lumbar spine was 200 degrees of motion.  There was no additional loss of motion following repetitive testing.

At an August 2011 VA examination, the Veteran reported recurring low back pain with has become constant and severe enough to interfere with sleeping.  He reported the pain was worst lying down and gets out of bed to finish the night in a recliner because the pain while lying down becomes intolerable.  He reported lower back spasms every six to eight weeks which last two to three days each.  However, on examination there was no guarding and/or spams which resulted in abnormal gait or spinal contour.  Range of motion testing revealed flexion from zero to 75 degrees, extension from zero to 25 degrees, lateral rotation from zero to 30 degrees bilaterally, and right lateral flexion from zero to 20 degrees, and left lateral flexion from zero to 25 degrees.  The total range of motion of the lumbar spine was 205 degrees of motion.  There was no additional loss of motion following repetitive testing.

Finally, at a September 2014 VA examination, the Veteran again complained of constant pain and difficulty lying flat.  On examination there was no guarding and/or spams which resulted in abnormal gait or spinal contour.  Range of motion testing revealed full ranges of motion both before and after repetitive testing.

In light of the evidence outlined above, as well as that found in the Veteran's claims folder, the Board finds that an evaluation greater than 10 percent is not warranted at any point during the appeal period, as there is no competent evidence of lumbar flexion limited to 60 degrees or less or a combined range of motion of the lumbar spine of 120 degrees or less, nor is there evidence of ankylosis of the lumbar spine.  Despite the Veteran's subjective reports of muscle spasms resulting in an abnormal gait, such symptomatology is not reflected by the VA examinations of record or by the Veteran's treatment records, which consistently note a normal gait throughout the appeal period.  

There is no evidence of intervertebral disc syndrome (IVDS); thus, the regulations pertaining to IVDS which contemplate incapacitating episodes are not applicable.

As to the holding in DeLuca and 38 C.F.R. §§ 4.40 , 4.45, and 4.59, the Board observes that the September 2009 examination revealed that while the Veteran compained of stiffness and spasm, there were no flare-ups of the spinial condition.  There was no additional decreased motion beyond that recorded during the examination.  The Veteran described flare-ups during examination in August 2011 with worsening pain at night while lying in bed resulting in him having to finish the night in a recline and spasms in his back every 6 to 8 weeks lasting 2 to 3 days.  The examiner observed that the additional functional limitation would result in less movement than normal with pain on movement.  However, the examination after range of motion testing after repetitive testing did not result in limitation of motion beyond that contemplated by the 10 percent evaluation currently assigned.  Likewise, during his most recent examination in August 2014, the Veteran did not report any flare-ups that would impact the function of the thoracolumbar spine.  Again repetitive testing did not result in limitation of motion beyond that contemplated by the 10 percent evaluation currently assigned.  

The Board acknowledges the Veteran's complaints of pain through his ranges of motion.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine beyond that discussed above at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").

Finally, the Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, there are no objective findings of radiculopathy, or bowel, bladder or sexual impairment due to the Veteran's service-connected lumbar spine disability.  Therefore, additional evaluations for neurological manifestations are not warranted.

The Veteran is not entitled to an evaluation in excess of 10 percent for his lumbar spine disability at any point during the appeal period.  As a preponderance of the evidence is against an increased evaluation, the benefit of the doubt rule does not apply and the appeal must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's lumbar spine disability, including subjective complaints of pain with objective evidence of some limited motion, are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted either based on symptoms related to the Veteran's service-connected lumbar spine or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

ORDER

An increased evaluation greater than 10 percent for lumbar strain with degenerative arthritis is denied.


REMAND

In the August 2014 remand, the Board instructed that the Veteran be provided a VA examination to address the severity of his service-connected left knee disability.  While a VA examination was conducted in September 2014, this examination is inadequate for rating purposes.  

In this regard, the Court has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The September 2014 VA examination report does not include any section for specifying ranges of motion as on active and/or passive testing.  While the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion.  Therefore, as the September 2014 VA examination is inadequate under the holding in Correia, a new VA examination is necessary to address the severity of the Veteran's service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the severity of his service-connected left knee disability.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  The VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  
The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the left knee and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner must specifically comment on the Veteran's lay statements regarding instability of the left knee joint.

2. Review the addendum opinion and ensure its compliance with the instruction above.  If the report is deficient in any manner, corrective measures must be undertaken prior to recertification of the appeal to the Board.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


